 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JAIME S LOUIS,                                   CASE NO. C19-56 MJP

11                                 Plaintiff,                ORDER ON MOTION FOR
                                                             JUDGMENT ON THE PLEADINGS
12                  v.

13          HARTFORD LIFE AND ACCIDENT
            INSURANCE COMPANY,
14
                                   Defendant.
15

16
            The Court, having received and reviewed
17
            1. Defendant’s Motion for Judgment on the Pleadings (Dkt. No. 14),
18
            2. Plaintiff’s Response to Defendant’s Motion for Judgment on the Pleadings (Dkt. No.
19
                17),
20
            3. Defendant’s Reply in Support of Motion for Judgment on the Pleadings (Dkt. No.
21
                21),
22
            4. Plaintiff’s Supplemental Authorities (Dkt. No. 23),
23
     all attached declarations and exhibits, including the Administrative Record, rules as follows:
24


     ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS - 1
 1          IT IS ORDERED that the motion is DENIED.

 2          The matter remains set for a one-day bench trial on December 16, 2019, and the parties

 3   will continue to follow the pretrial schedule as set forth in Dkt. No. 13.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated November 18, 2019.

 7

 8
                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS - 2
